DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konishi (US PG Pub. 20130188377).
Regarding claim 1, Konishi discloses a projection device (lighting unit 10 of fig. 2) comprises: 
an optical lens (guide lens 14 of fig. 2) that has an incident surface of light (incident face 20 of fig. 2), a reflecting surface (rear lens face 24 of fig. 2) that has a concave curved surface (para. 0041; parabolic reflecting face) and internally reflects light that has entered through the incident surface (illustrated in fig. 4A), and an exit surface (exiting face 22 of fig. 2) of light that has been reflected by the reflecting surface (clearly illustrated in fig. 4A); and 
a light source (LED light sources 12 of fig. 2) that emits light that enters the optical lens (illustrated in fig. 4A).

Regarding claim 2, Konishi discloses herein the incident surface (20) has a protrusion having a spherical surface shape (para. 0038; light incident face 20 can be formed on the bottom face 26 of the light guide lens 14, so as to be a concave spherical lens surface recessed towards the light guide lens 14 side).

Regarding claim 3, Konishi discloses wherein light that enters the protrusion (20) is reflected by the reflecting surface (24) having a quadratically curved surface shape (para. 0041; the rear lens face 24 is a parabolic reflecting surface), and is then emitted through the exit surface (illustrated in fig. 4A).

Examiner is interpreting a trimmed spherical cap to be the shape of a hemisphere.
Regarding claims 4 and 5, Konishi discloses wherein the protrusion has a shape of a trimmed spherical cap (illustrated in fig. 4A; the incident surface 20 is hemispherical).

Regarding claims 10-13, Konishi discloses wherein an outgoing optical axis (illustrated in fig. 4A as “Ray 2”) of light through the exit surface is substantially perpendicular to an incident optical axis of light through the incident surface (illustrated in fig. 4A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konishi (US PG Pub. 20130188377) in view of ONO et al. (JP2009-238469 A).
Regarding claims 6-9, Konishi discloses an optical lens (guide lens 14 of fig. 2) that has an incident surface of light (incident face 20 of fig. 2), a reflecting surface (rear lens face 24 of fig. 2) that has a concave curved surface (para. 0041; parabolic reflecting face) and internally reflects light that has entered through the incident surface (illustrated in fig. 4A), and an exit surface (exiting face 22 of fig. 2) of light that has been reflected by the reflecting surface (clearly illustrated in fig. 4A).
Konishi fails to teach wherein the exit surface has a shape of a portion of a cylinder that enables parallel rays of light to be emitted through the exit surface.
ONO discloses a optical lens (projection lens 10 of fig. 9) for a light source (light source 20 of fig. 9) wherein the exit surface has a shape of a portion of a cylinder that enables parallel rays of light to be emitted through the exit surface (pg. 10, 8th para.; the emission surface 12 may be a part of the convex lens surface of the cylindrical lens).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the emission surface of Konishi with the cylindrical lens emission surface of ONO in order to control the emitted light from the exiting surface in a horizontal direction (ONO pg. 10; 1st para.).

Regarding claim 14, Konishi discloses wherein an outgoing optical axis (illustrated in fig. 4A as “Ray 2”) of light through the exit surface is substantially perpendicular to an incident optical axis of light through the incident surface (illustrated in fig. 4A).

Allowable Subject Matter
Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The subject matter of claim 15 that was found to be allowable is wherein a reflective layer that is provided on at least a part of an outer side of the reflecting surface and reflects light that is not reflected by the reflecting surface.

The subject matter of claim 16 that was found to be allowable is wherein a reflective layer that is provided on at least a part of an outer side of the reflecting surface and reflects light that is not reflected by the reflecting surface.

The subject matter of claim 17 that was found to be allowable is wherein a reflective layer that is provided on at least a part of an outer side of the reflecting surface and reflects light that is not reflected by the reflecting surface.

The subject matter of claim 18 that was found to be allowable is wherein a reflective layer that is provided on at least a part of an outer side of the reflecting surface and reflects light that is not reflected by the reflecting surface.

The subject matter of claim 19 that was found to be allowable is wherein light of the blue wavelength band that has been emitted by the light source and transmitted by the diffusion transmission surface enters the incident surface.

The subject matter of claim 20 that was found to be allowable is wherein a first dichroic filter that transmits light of a blue wavelength band and a red wavelength band and reflects light of a green wavelength band; and a second dichroic filter that transmits light of a blue wavelength band and reflects light of a green wavelength band and a red wavelength band.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        13 July 2022

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882